     Case 3:19-cv-00665-MMD-WGC Document 68 Filed 02/17/21 Page 1 of 4




 1 LUKE A. BUSBY, ESQ
   Nevada Bar No. 10319
 2 316 California Ave.
   Reno, Nevada 89509
 3 775-453-0112
   luke@lukeandrewbusbyltd.com
 4
   Attorney for the Plaintiff
 5
 6                            UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8                                            ***
 9     TRINA OLSEN,
10                        Plaintiff,                  Case No.: 3:19-cv-00665-MMD-WGC
       vs.
11
       WASHOE COUNTY SCHOOL
12     DISTRICT, a political subdivision of the            NOTICE OF APPEAL
       State of Nevada; Washoe County School
13     District Superintendent TRACI DAVIS;
       and DOES 1 through 10, inclusive,
14
                        Defendants.
15     _____________________________________/
16
17           Notice is hereby given that TRINA OLSEN, Plaintiff in the above-named case,

18 hereby appeals to the United States Court of Appeals for the Ninth Circuit from the

19 Order entered in this action on February 17, 2021, attached hereto as Exhibit 1.
20                            REPRESENTATION STATEMENT

21           The undersigned represents Plaintiff TRINA OLSEN and no other party.

22 Pursuant to Rule 12(b) of the Federal Rules of Appellate Procedure and Circuit Rule
23 3-2(b), Plaintiffs-Appellants submit this Representation Statement. The following list
24 identifies all parties to the action, and it identifies their respective counsel by name,
25 firm, address, telephone number, and e-mail, where appropriate:
26           Plaintiff

27           TRINA OLSEN

28           Counsel of Record:


                                                  1
     Case 3:19-cv-00665-MMD-WGC Document 68 Filed 02/17/21 Page 2 of 4




1
            LUKE BUSBY, ESQ.
2
            316 California Ave.
3           Reno, Nevada 89501
            (775) 453-0112 (Dial Area Code)
4           (775) 403-2192 (Fax)
5           luke@lukeandrewbusbyltd.com

6
            Defendants
7
            WASHOE COUNTY SCHOOL DISTRICT
8
            Counsel of Record:
9

10
            ROBERT A. DOTSON, ESQ.
11          JUSTIN C. VANCE, ESQ,
            5355 Reno Corporate Dr., Ste 100
12
            Reno, Nevada 89511
13          (775) 501-9400
            jvance@dotsonlaw.legal
14          Attorneys for Washoe County School District
15
            TRACI DAVIS
16
            Counsel of Record:
17

18          KATHERINE F. PARKS, ESQ.
            Thorndal Armstrong Delk Balkenbush & Eisinger
19          6590 S. McCarran Blvd., Suite B
20          Reno, NV 89509
            KFP@thorndal.com
21          Attorney for Traci Davis
22          DATED this Wednesday, February 17, 2021
23
                                           By:______________________________
24
                                             LUKE BUSBY, ESQ.
25                                           NEVADA STATE BAR NO. 10319
                                             316 CALIFORNIA AVE #82
26                                            RENO, NV 89509
27                                           775-453-0112
                                             LUKE@LUKEANDREWBUSBYLTD.COM
28                                           ATTORNEY FOR PLAINTIFF


                                              2
     Case 3:19-cv-00665-MMD-WGC Document 68 Filed 02/17/21 Page 3 of 4




1
2
3                                     EXHIBITS

4
         1. FEBRUARY 17, 2021 ORDER
5
6
7

8
9
10
11

12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28


                                          3
     Case 3:19-cv-00665-MMD-WGC Document 68 Filed 02/17/21 Page 4 of 4




1

2                                  CERTIFICATE OF SERVICE

3

4            Pursuant to FRCP 5, I certify that on the date shown below, I caused service to

5 be completed of a true and correct copy of the foregoing pleading by:

6
      ______       personally delivering;
7
      ______       delivery via Reno/Carson Messenger Service;
8

9 ______           sending via Federal Express (or other overnight delivery service);

10 ______          depositing for mailing in the U.S. mail, with sufficient postage affixed
11                 thereto; or,

12       X         delivery via electronic means (fax, eflex, NEF, etc.) to:
13
                         ROBERT A. DOTSON, ESQ.
14                       JUSTIN C. VANCE, ESQ,
                         5355 Reno Corporate Dr., Ste 100
15                       Reno, Nevada 89511
16                       (775) 501-9400
                         Attorneys for Washoe County School District
17

18
                         KATHERINE F. PARKS, ESQ.
                         Thorndal Armstrong Delk Balkenbush & Eisinger
19                       6590 S. McCarran Blvd., Suite B
                         Reno, NV 89509
20
                         Attorney for Traci Davis
21

22                 DATED this Wednesday, February 17, 2021
23
                                                     By:___________________________
24                                                   LUKE BUSBY, ESQ.
                                                     NEVADA STATE BAR NO. 10319
25
                                                     316 CALIFORNIA AVE.
26                                                   RENO, NV 89509
                                                     775-453-0112
27                                                   LUKE@LUKEANDREWBUSBYLTD.COM
28                                                   ATTORNEY FOR PLAINTIFF


                                                 4
